On writ of error we review judgment of conviction of grand larceny.
The record shows that the defendant by false and fraudulent representations as to material existing facts and imposing on the confidence of his victim, procured large sums of money from her to be used by him for a stated purpose. The logical conclusion is that he practiced the deception with the purpose and intent to deprive the victim of her money without consideration and to convert the same to his own use.
The case is ruled by our opinion and judgment in the case of Bussart v. State, 128 Fla. 891, 176 So. 32.
The judgment is affirmed.
So ordered.
WHITFIELD, TERRELL, CHAPMAN, and ADAMS, J. J., concur.
BROWN, C. J., and THOMAS, J., dissent.